Name: Council Regulation (Euratom, ECSC, EEC) No 2580/93 of 17 September 1993 adjusting the weightings applicable in certain Member States to the remuneration and pensions of officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  social protection;  personnel management and staff remuneration;  regions of EU Member States;  Europe;  economic analysis
 Date Published: nan

 22. 9 . 93 Official Journal of the European Communities No L 237/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EURATOM, ECSC, EEC) No 2580/93 of 17 September 1993 adjusting the weightings applicable in certain Member States to the remuneration and pensions of officials and other servants of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regu ­ lation (EEC, Euratom, ECSC) No 3947/92 (2), and in parti ­ cular Articles 63 , 64, 65, 65a and 82 of the Staff Regula ­ tions, Annex XI to the Staff Regulations and the first subparagraph of Article 20 and Article 64 of the Condi ­ tions of Employment, Having regard to the proposal from the Commission, Whereas the cost of living increased substantially in the second half of 1992 in certain Member States in which officials and other servants of the European Communities are employed ; whereas the weightings applicable to the remuneration and pensions of officials and other servants pursuant to Regulation (EEC) No 3761 /92 (3) should be adjusted with effect from 1 January 1993 , or from 16 November 1992 in countries where the increase in the cost of living has been particularly high, HAS ADOPTED THIS REGULATION : Article 1 1 . With effect from 16 November 1992, the weighting applicable to the remuneration of officials and other servants employed in the country referred to below shall be as follows : Greece 87,0 . 2. With effect from 1 January 1993, the weighting applicable to the remuneration of officials and other servants employed in the place referred to below shall be as follows : Varese 108,6 . 3 . The weightings applicable to pensions shall be determined in accordance with Article 82 ( 1 ) of the Staff Regulations. Articles 3 to 10 of Regulation (ECSC, EEC, Euratom) No 2175/88 (4) shall continue to apply. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1993 . For the Council The President W. CLAES (') OJ No L 56, 4. 3 . 1968, p . 1 . (2) OJ No L 404, 31 . 12. 1992, p . 1 . o OJ No L 383, 29. 12. 1992, p . 1 . n OJ No L 191 , 22 . 7. 1988, p. 1 .